Citation Nr: 1230542	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a head injury with memory loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to August 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that in a December 2005 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in February 2009.  The Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The claim for service connection for a head injury was denied by the RO in May 1998.  Although the RO apparently reopened this claim in a March 2012 supplemental statement of the case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In June 2009, the Board remanded the present matter for additional development and due process concerns.  Regarding the issue of a head injury, upon review of the additional evidence to include a VA examination report, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that pursuant to the June 2009 remand, a statement of the case was issued in October 2010 for entitlement to service connection for right ear hearing loss.  The Veteran failed to perfect an appeal as to this issue.  Thus, this issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200 (2011).  

The issues of service connection for migraines, a gum disorder, irritable bowel disease or pain, a skin disease to claimed as rashes and red dots, chronic pain, and traumatic arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification or any action deemed appropriate.  

The issues of service connection for a right knee disability and bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1998, the RO denied the Veteran's claim for service connection for a head injury with memory loss.  Notice was issued to the Veteran, but the Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claims received since the May 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  In December 1996, the RO denied the Veteran's claim for service connection for a right knee injury.  Although the Veteran appealed the determination, he subsequently withdrew his appeal.  

4.  Evidence relevant to the Veteran's claims received since the December 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

5.  A head injury with memory loss did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision denying the claim for service connection for a head injury with memory loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a head injury with memory loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The December 1996 RO decision denying the claim for service connection for a right knee injury is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

4.  The evidence relevant to the claim for service connection for a right knee injury received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for entitlement to service connection for a head injury with memory loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claims for a head injury with memory loss and a right knee disability.  As such, no discussion of VA's duty to notify and assist is necessary for those issues.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2003, January 2006, and June 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Letter sent in December 2006, June 2009, and January 2010 also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration have been associated with the claims file.  In addition, the Veteran has been provided with appropriate VA examinations in connection with his present claim for a head injury with memory loss.  The examination report is adequate for adjudicative purposes, as the claims file was reviewed, the Veteran was examined, and a medical opinion with a rationale was provided.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Board notes that the Veteran's Virtual VA eFolder must be reviewed as the eFolder is an extension of the paper file.  Review of the Veteran's eFolder revealed no further relevant evidence that has not already been associated with the claims folder.

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claim for a right knee injury was denied in December 1996.  The RO denied the Veteran's claim as the evidence did not show that a chronic condition of the right knee was ever diagnosed.  After appropriate notice of this decision and of his appellate rights, the Veteran filed a timely notice of disagreement; however, in December 1997 he notified the RO that he was withdrawing several claims, including his claim for service connection for a right knee injury.  The decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Veteran's claim for a head injury with memory loss was denied in May 1998.  The RO denied the Veteran's claim as the evidence did not show that the Veteran's pre-existing head injury with memory loss permanently worsened as a result of service and the post-service VA examination did not show a diagnosis of a brain syndrome or residuals of a head injury.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the December 1996 and May 1998 final rating decisions.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in July 2002.  Evidence obtained in connection with this includes VA treatment records that includes a magnetic resonance imaging (MRI) of the head dated March 2000 showing new minimal to moderately increased signal in the posterior limb of the left internal capsule consistent with artifact versus subacute infarct.  In addition, the evidence also includes a November 2010 VA examination that reveals a diagnosis of normal right knee joint with quadriceps atrophy and external rotation and statements from the Veteran received June 2003 and December 2003 stating that he injured his head and knee during service and he has had increasing problems with his claimed disabilities since separation.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it offers evidence of the presence of a current disability relating to the head and right knee and evidence that the Veteran had complaints since service.  As new and material evidence has been presented, the claims are reopened.  

As the Board has determined that new and material evidence has been submitted for the aforementioned issues, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  

With regard to the Veteran's right knee claim, for the reasons discussed in the REMAND portion of this decision, the Board will not address that matter on the merits at this time.

With regard to the issue of entitlement to service connection for a head injury with memory loss, the Board finds that the Veteran has been given an opportunity to submit medical evidence, lay statements, and appear at a VA examination to help substantiate his claim.  Additionally, the June 2009 and January 2010 VCAA letters included information concerning direct service connection as to the claimed issue.  Most importantly, the discussion in the March 2012 supplemental statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran claims that he injured his head in service while serving aboard a ship when a hatch closed on this head.  He asserts that he has memory loss as a result of that injury.  

Following a careful review of the evidence, the Board finds that service connection is not warranted for a head injury with memory loss.  

As an initial matter, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

While the evidence shows that the Veteran reported on entrance that he fell on his head without losing consciousness during a soccer game in 1988 prior to service, the service entrance examination reflects that the only abnormalities were associated with his lungs and chest and lower extremities.  Therefore, he was considered to be "in sound condition" at the time of entering into service.

Service treatment records show that the Veteran fell off of a lower bunk bed and hit his head in March 1991.  At that time, the Veteran complained of having a headache, productive cough, nausea, and mild neck discomfort/stiffness.  He denied any prolonged head pain.  Examination revealed that he had mild paraspinal tenderness of the neck.  In April 1991, the Veteran was treated for a headache post-head trauma.  It is also noted that an August 1993 treatment report reflects that the Veteran was treated for a hand pain after his hand was slammed into the side of a hatch.  No other complaints were noted.  On separation, the Veteran indicated that he did not have a head injury or loss of memory or amnesia on his report of medical history.  Of note, it appears that the Veteran initially checked that he did have a head injury and loss of memory or amnesia, but then changed his response.  On separation examination, no abnormalities were reported.

Following service, the Veteran received VA treatment.  A March 2000 MRI of the brain revealed new minimally to moderately increased signal in the posterior limb of the left internal capsule consistent with artifact versus subacute infarct.  

The Veteran was afforded a VA examination in February 2001.  The examiner noted that there were several episodes of head trauma in the past.  The Veteran reported symptoms of headache pain, some nausea and vomiting, right-sided numbness and weakness of the upper and lower extremities.  Following an examination, the Veteran was diagnosed as having tension headaches and right brachial plexopathy.  

In September 2011, the Veteran was afforded a VA examination in connection with his claim for a head injury with memory loss.  The examiner noted that the Veteran hit his head when he fell off of his bed while in service.  After reviewing the service treatment records, the examiner stated that there was no mention of head trauma by the patient or the treating provider and concluded that the Veteran's reported head pain was from a virus as opposed to a brain injury.  At the time of the examination, however, the Veteran did not report this incident but rather a separate incident in which he fell and his shoulder blades caught the steps of the ladder.  He stated that he was put on light duty after this incident and could not remember if he saw a medic.  The examiner noted that the service treatment records only show a hand injury from a hatch slamming on it in August 1993, there was no injury to the head in this incident.  Following a thorough review of the medical evidence of record and an examination of the Veteran, the examiner opined that the Veteran did not suffer from a traumatic brain injury while in service and his cognitive complaints were not caused by or the result of the injury he described in service or the incident when he fell out of his bunk.  As support for this opinion, the examiner stated that there were no records that document that the Veteran had a traumatic brain injury in March 1991 or that substantiate the Veteran's reported incident.  Furthermore, the acute injury characteristics were not consistent with a traumatic brain injury as there was no clear loss of consciousness, no alteration in mental state, and no posttraumatic amnesia.  The examiner noted that the Veteran provided many examples of memory loss that strongly suggested a non-neurologic etiology.  The Veteran reported having factors of anxiety, depression, antisocial personality disorder, sleep disturbance, and chronic pain that likely accounted for his reported cognitive inefficiency complaints, though it was also possible that his current complaints reflect symptom magnification.  

There is no competent medical evidence of record showing that the Veteran's claimed head injury with memory loss had its onset during active service or is related to any in-service disease or injury.  Although service treatment records report that he fell on his head and was treated for a headache post-head trauma, on separation examination there was no abnormality of the head or memory loss and the Veteran specifically indicated that he did not have a head injury or memory loss on his report of medical history.  The service treatment records are silent for his reported head injury when a hatch closed on him.  The record does show an incident when a hatch closed on him, but the only injury shown was to his hand.  No other complaints were noted.

Furthermore, the relevant VA medical treatment records make no mention of any link between a head injury with memory loss and service.  In fact, there is no evidence of a current medical condition of record that is attributable to a traumatic head injury.  The September 2011 VA examination explained that there were no acute injury characteristics that were consistent with a traumatic brain injury and his symptoms had a non-neurologic etiology and were due to factors such as anxiety, depression, antisocial personality disorder, sleep disturbance, and chronic pain.  The VA examiner provided a definitive opinion that the Veteran's reported symptoms were not related to a head injury during active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination as well.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In light of the thoroughness of this opinion, the Board will afford it significant probative weight in its determination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).

The Veteran did state generally in his December 2003 substantive appeal that he has had increasing problems with his claimed disabilities since separation.  In addition, he reported that he sustained injuries to his head during service.  The Veteran is competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's statements, essentially asserting that his claimed current disability is related to service, are not competent.  Given the medical complexity of the medical disability at issue, such is a medical determination is one that the Veteran, as a lay person, is not qualified to render.  The required causal nexus cannot be made through the observance of an event or the presence of disability, nor are the symptoms of the disability susceptible of lay observation.  Jandreau, 492 F.3d at 1376.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

New and material evidence to reopen claim of service connection for a head injury with memory loss has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for a right knee disability has been presented; to this extent, the appeal is granted.

Service connection for a head injury with memory loss is denied.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's June 2009 remand, the RO was directed to obtain a VA examination in order to determine the etiology of any joint disability to include fibromyalgia.  More specifically, the examiner was requested to clarify the diagnoses of any current joint disability and specify whether the Veteran has a current diagnosis of fibromyalgia.  In addition, if a joint disability or disabilities of the right knee and shoulders was found, the examiner was requested to render a medical opinion that addressed whether it was at least as likely as not that any current joint disability was related to any disease or injury in service.  

In November 2010, the Veteran was afforded a VA examination.  Range of motion of the right knee was 0 to 110 degrees and range of motion of the shoulders was 90 degrees forward flexion and 50 degrees extension bilaterally.  There was crepitus and tenderness in both shoulders.  X-rays of the knees and left shoulder were normal, but the right shoulder had elevation of the distal right clavicle relative to the acromion that could represent a chronic AC separation.  The Veteran reported that his right knee and shoulders pop and dislocate several times a week.  The Veteran was diagnosed as having a normal right knee joint with quadriceps atrophy and external rotation.  The examiner opined that the nature and etiology of each joint disability, to include fibromyalgia, is less likely as not caused by or a result of the stated electrocution.  The examiner stated that there was no medical evidence in the service treatment records that documents an electrocution during service and if the electrocution occurred, he doubted that it damaged the joint.  He also stated that he could not explain the quadriceps atrophy from anything but disuse and he did not know why the right foot turned out as his gait and apparent function were still good.  The examiner noted that the Veteran's credibility was questioned.  Regarding the shoulders, the examiner stated that the winging of the scapula was unexplained in the military records as there was no mention of an electrocution or shoulder injuries.  The examiner also stated that there was no medically determined physical impairment that was severe at that time that could fully explain his symptoms besides a long thoracic nerve injury that could not be dated or tied to service.  Fibromyalgia was questioned as a control point was positive.  The examiner concluded that psych was not considered, but an evaluation might be revealing.  

The Board finds this examination inadequate.  Regarding the right knee, the examiner's opinion was based on an incorrect factual basis as he stated that the service treatment records did not document an electrocution.  A service treatment record dated February 1992 states that the Veteran had a minor electrical shock to his right knee.  The examiner stated that the Veteran's credibility was questioned; however, the Veteran's report of an inservice injury of the right knee is supported by the evidence.  Furthermore, the examiner failed to address the etiology of the findings of quadriceps atrophy and external rotation.  

Regarding the shoulders, the examiner stated that there was no medically determined physical impairment that could fully explain his symptoms besides a long thoracic nerve injury and appeared to relate his physical impairment to fibromyalgia.  (The Board notes that service connection was granted for fibromyalgia in a March 2012 rating decision.)  The medical evidence of record, however, demonstrates that the Veteran has been diagnosed as having disabilities related to his shoulders.  During treatment in December 2000, the Veteran reported having right and left shoulder instability for 3 to 4 years.  Physical examination revealed winging of his right scapula, grade III instability of both shoulders both anterior and posterior and could easily be dislocated, and significant crepitus within his scapular thoracic joints.  In April 2001, the Veteran was diagnosed as having a history consistent with multiple joint ligamentous laxity and multiple trigger points of tenderness consistent with fibromyalgia.  In May 2002, the Veteran was diagnosed as having scapular winging that may have been caused by traction injury when he was struck in the head from the right as reported by the Veteran.  In September 2002, the Veteran was diagnosed as having rotator cuff syndrome.  October 2006 x-rays of the shoulders revealed elevation of the distal right clavicle suggesting AC joint injury/separation, mildly prominent right transverse process of C7, and mild down sloping of the acromions.  A MRI report dated March 2007 revealed that the Veteran had mild tendonitis and/or tendinopathy of the rotator cuff without a frank tear confirmed and mild AC joint separation.  In May 2007, the Veteran was found to have bilateral shoulder tendonitis secondary to joint hypermobility and weakness during a physical therapy evaluation.  Regardless of the aforementioned, the examiner did not specify the diagnoses relating to the shoulders during the examination nor did he render a medical opinion whether it was at least as likely as not that any of the current joint disabilities of the shoulders were related to any disease or injury in service.  Therefore, another opinion should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).

The Board notes that in July 2002, the Veteran was involved in a motor vehicle accident (MVA) that involved a frontal impact at 65 miles per hour.  It was noted that his symptoms were unclear and he was suspected of deliberate over reporting of pathology, which he had a history of doing.  The examiner should consider the impact of this MVA on the Veteran's diagnosed disabilities of the right knee and shoulders.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the onset and/or chronicity of his claimed disabilities and current symptoms associated with them.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his right knee disability and bilateral shoulder disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records not contained in the claims file.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After completion of the foregoing, send the Veteran's claims folder to the examiner who conducted the November 2010 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Thereafter, the examiner should determine all disabilities that the Veteran currently suffers from relating to the right knee and shoulders.  An opinion should be provided for each diagnosed disability as to whether it is at least as likely as not that it had its onset during service or is in any way related to any event of service.  

When rendering an opinion, the examiner should specifically comment on whether the Veteran's February 1992 in-service episode of a minor electrical shock to his right knee contributed, at least in part, to his right knee disability.  The examiner should also comment on the post-service diagnoses of related to the shoulders, including winging of his right scapula, grade III instability of both shoulders, crepitus, multiple joint ligamentous laxity, and tendonitis, and rotator cuff syndrome.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's reports as to the onset and chronicity of his symptoms.  The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the decision as to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


